DETAILED ACTION

Status of Claims
Claims 1-13 and 15-21 are pending.
Claims 1 and 15-17 are currently amended.  Claim 21 is new. 

Status of Previous Objection to the Specification
The previous objection to the specification is withdrawn in view of the amendment to the specification filed on 11/04/2021.

Status of Previous Claim Objections
The previous objection to claim 15 is withdrawn in view of the amendment to the claim.

Objection to the Specification
The disclosure is objected to because of the following informalities: In paragraph [0047], as amended, the description recites in part that “FIG. 2 is an SEM photograph of the produced sheet in Examine 2.”  “Examine” in the phrase “Examine 2” is believed to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the limitation “wherein the first temperature is lower than the second temperature” is new matter because this limitation is not found in the specification as originally filed.  It is acknowledged that the specification at para. [51] discloses heating the sample in a space having a humidity of 80% or more at a temperature of 40oC and then heating the sample in a space having a humidity of 60% or less at a temperature of 80oC.  However, the claim limitation is broader than this particular disclosure.  For example, the claim encompasses embodiments where the first temperature is 45oC and the second temperature is 46oC or where the first temperature is 150oC and the second temperature is 250oC.  These embodiments are 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,848,351 to Hoshino et al. (“Hoshino”) in view of DE 3015981 (A1) to Alf (“Alf”) (abstracts and computer-generated translation in file).
Regarding claim 1, Hoshino teaches a method of making a foamed three-dimensional network structure of porous metal.  Abstract; col. 3, lines 8-13.  The method includes the following steps: (a) preparing a slurry containing metal powder (metal component), an organic solvent (second solvent), and water (first solvent having a dielectric constant of 20 or more) (col. 2, lines 52-65); (b) drying the product formed from the slurry (forming a green structure from the slurry) (col. 3, lines 28-33); and (c) sintering the product (col. 3, lines 28-33).
The metal powder can be nickel (conductive metal with relative magnetic permeability of 90 or more).  Col. 5, lines 15-22.  Other example metal powders in clude iron and cobalt.  Col. 5, lines 15-22.  An example organic solvent is pentane (second solvent having a dielectric constant of 15 or less).  Col. 5, lines 46-57.  Other solvents include hexane and toluene.  Col. 5, lines 46-57.
Hoshino teaches sintering (col. 7, lines 26-36), but does not teach sintering by applying an electromagnetic field.
Alf, directed to the production of porous sintered electrodes, teaches using induction heating (applying electromagnetic field) to form the electrodes.  Abstracts; para. [0001], [0002], [0020].  Induction solves the problem of a temperature gradient.  Para. [0010], [0011], [0031].  Additionally, heat-up rates are on the order of a few seconds.  Para. [0027].  It would have been obvious to one of ordinary skill in the art to have applied induction heating to carry out the sintering of Hoshino because it is not only fast but also would provide more uniform heating.
Regarding claim 2, nickel has a conductivity that exceeds 8 MS/m.  
Regarding claim 3, the metal powder can be nickel, iron, or cobalt.  Hoshino at col. 5, lines 15-22.
Regarding claim 4, the metal powder can be entirely nickel.  Hoshino at Table 1 – Types 1a and 1d; Table 2 – 1i, Table 6 – Type 2a; Table 10 – Type 3a; Table 11 – Type 3i; Table 14 – Type 4a; Table 20 – Type 5a; Table 21 – Type 5i; Table 26 (pure nickel powder).
Regarding claim 5, Hoshino teaches that the average particle size of the metal powder is not more than 500 µm (col. 5, lines 22-24), which overlaps the claimed range.  The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).
Regarding claim 6, Hoshino teaches that the organic solvent (second solvent) can be pentane (dielectric constant 1.84), hexane (dielectric constant 1.88), or toluene 
Regarding claims 6-10 and 20, in one example, the organic solvent is hexane (A-2) (alkane, second solvent) (Hoshino at col. 8, line 45), which has a dielectric constant of 1.88, and the balance is water (first solvent), which has a dielectric constant of 80.1.  Table 1 – Type 1a.  The dielectric ratio of the first solvent to the second solvent is 42.6 (=80.1/1.88), which falls within the claimed range. 
Regarding claim 11, in one example, the slurry contains 65% by mass nickel, 2% by mass hexane, and the balance (31.3% by mass) water.  Hoshino at Table 1 – Type 1a.  The metal is about 195 parts by weight (=65/33.3 : 33.3/33.3 = 1.95:1.00) relative to 100 parts by weight of the hexane and water.  
Regarding claim 12, in one example, the slurry contains 2% by mass hexane and the balance (31.3% by mass) water.  Hoshino at Table 1 – Type 1a.  The hexane is about 6.4 parts by weight (=2/31.3 : 31.3/31.3 = 0.064 : 1.00) relative to 100 parts by weight of the water.
Regarding claim 13, the slurry contains binder.  Hoshino at col. 2, line 60.
Regarding claim 16, Alf teaches frequencies of 300-600 kHz (abstracts; para. [0029]), which falls within the claimed range.
Regarding claim 17, Hoshino teaches a sintering time of 20-120 minutes (col. 7, lines 33-37), which falls within the claimed range.  Therefore, it would have been obvious to have conducted sintering by induction heating for that time to ensure that the metal particles are sufficiently joined and bonded to one another.
Regarding claim 18, the slurry is formed by a doctor blade (flattened into a film or sheet) and put on a plate.  Hoshino at col. 6, lines 45-61; FIGS. 3-5.
Regarding claim 19, Hoshino teaches examples where the porous layer thickness ranges from 0.22 mm to 3.2 mm (220 µm to 3200 µm) (Table 9), which falls within the claimed range.  These are the thicknesses of a porous metallic plate.  Col. 17, lines 29-36.  It would have been obvious to one of ordinary skill in the art to have made the slurry into any thickness, such as 0.22 mm to 3.2 mm, because they would be sufficiently thin to expose the surface area of the pores in the structure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf, as applied to claim1 above, and further in view of Hassell et al., “Induction Heat Treating of Steel,” ASM Handbooks (“Hassell”) and US 2015/0334781 (A1) to Verhagen et al. (“Verhagen”).
Regarding claim 15, Alf is silent regarding a specific current applied.
Hassell, directed to an overview of induction heating of steel, discloses that heating rate of an induction heating process is affected by coil current.  “Principles of Induction Heating” section at page 5 of 6.  Heating rate is controlled by coil voltage because field strength (coil current) is roughly proportional to coil voltage.  
Verhagen, directed to an induction heating system, teaches that output currents are up to 300 amperes (A) or up to 350 amperes or ever greater.  Para. [0055].
It would have been obvious for one of ordinary skill in the art to have selected the current level suitable to achieve the heating rate desired in order to control the overall duration of the sintering process.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf, as applied to claim 1 above, and further in view of EP 0765704 (A2) to Hoshino et al. (“EP ‘704”) and Achenbach, “General Construction Principles,” Moisture Control in Buildings, Ch. 15, pp. 283-290 (“Achenbach”).
Regarding claim 21, Hoshino teaches forming the foamable slurry and preferably thereafter drying the formed product before burning (sintering).  Abstract; col. 3, lines 30-32; col. 7, lines 12-13.  The forming step takes place at high humidity, such as at least 65%, at a temperature 15-65oC (heating the green structure at a first temperature).  An example forming temperature is 40oC and an example drying temperature is 150oC (heating the green structure to a second temperature with the first temperature being lower than the second temperature).  Col. 32, lines 59-63.  
Hoshino is silent as to the humidity during the drying step.
EP ‘704, directed to a method and apparatus for making a sintered porous metal plate, discloses carrying out a foaming step and a drying step in succession.  Title; abstract; page 6, line 36-43; page 7, lines 25-33.  The foaming step is carried out at a humidity of at least 65% and takes place in a zone (40) containing a high-temperature humidifier.  Page 6, lines 44-51; page 7, line 8; FIG. 1.  The drying step occurs in a drying zone (50) that is separate and downstream from the high-humidity zone (40).  Page 7, lines 25-27.  
Although EP ‘704 does not specify a numerical humidity level, EP ‘704 teaches that the humid gas atmosphere is evacuated in the drying zone.  Page 7, lines 56-58.  This suggests that the humidity level is intended to be lower than the high-humidity zone and/or that the humidity is at the level of the ambient humidity of the building.  Indoor .   

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that one of ordinary skill in the art would have been motivated to have combined Hoshino and Alf because the sintering of Hoshino and the induction heating of Alf are performed to different material and for different primary reasons.  Applicant states that Hoshino’s layer is being formed from a liquid composition and not on a carrier, whereas Alf heats metal particles of nickel paste coated on a carrier to improve adhesion between carrier and the metal particles.
In response, Hoshino’s material is a slurry or paste mixture containing metal particles (col. 2, lines 52-65; col. 37, lines 1-5).  The metal can be nickel (Table 1 – Type 1a).  The porous metallic material can be applied to a carrier (col. 7, lines 56-67; col. 8, lines 1-2).  This does not differ from Alf’s disclosure of applying a metal paste to a 
Applicant’s position is that it would not have been obvious to one of ordinary skill in the art to have performed an induction heating for the duration of the sintering time discussed in Hoshino because conventional heating has a heating mechanism different from the induction heating.
In response, although the mechanism of induction heating and conventional heating (e.g., furnace) differ, the duration of the sintering step is the same or similar (for bodies of the same dimensions and material) once the sintering temperature is reached.  While the heat-up rate for an induction heater may be faster than a heat-up rate of an conventional oven, this heating rate is independent of the time is takes to sinter particles in the slurry together.
Applicant’s position is that one of ordinary skill in the art would not be motivated to apply the current discussed in Verhagen to the induction heating for slurry sintering because Verhagen is directed to heating metal before or after welding.
In response, Verhagen teaches an induction heating system that can be used on a welded material.  However, induction heating systems are not unique to heating only workpieces for welding processes.  As seen in Alf, induction heating, which implies use of an induction heating apparatus, is used to sinter metal particles.  It is also known that heating rate is controlled by coil voltage because field strength (coil current) is roughly proportional to coil voltage (Hassell – “Principles of Induction Heating” section at page 5 of 6).  Thus, to attain a desired heating rate or heat-up time, a person of ordinary skill in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 12, 2022